Citation Nr: 9903896	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-18 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine as secondary to the 
service-connected DDD of the lumbar spine.

2.  Entitlement to an increased evaluation for DDD of the 
lumbar spine, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of shrapnel fragment wounds to the left shoulder, with 
involvement of Muscle Group I, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1941 to October 
1945.

This appeal arose from a January 196 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a total 
rating based individual unemployability due to service-
connected disabilities.  In April 1996, the RO issued a 
decision which denied entitlement to an increased evaluation 
for the service-connected low back DDD.  The veteran 
testified at a personal hearing in August 1996; the hearing 
officer issued a decision in September 1996, which continued 
to deny the veteran's claims.  In July 1998, the RO denied 
service connection for DDD of the cervical and denied an 
increased evaluation for the left shoulder shrapnel fragment 
wound residuals.  In November 1998, the veteran and his wife 
testified before a member of the Board of Veterans' Appeals 
(Board) via video conferencing.

The veteran has contended that service connection is 
warranted for DDD of the cervical spine.  He asserted that 
this disorder is directly related to his service-connected 
lumbar DDD.  In fact, he has indicated that his private 
physician had told him that the two disorders are related.  
He has also stated that his service-connected low back DDD 
and left shoulder shrapnel fragment wound residuals are more 
disabling than the current disability evaluations would 
suggest.  He indicated that he suffers from persistent pain 
in the low back, with radiation of that pain into the right 
leg.  He also stated that there was numbness of the right leg 
that he attributed to the low back DDD.  He indicated that he 
had pain and numbness in the left arm because of his service-
connected left shoulder fragment wound residuals.  Therefore, 
he believes that increased evaluations should be awarded.  
Finally, he has argued that a total rating based on 
individual unemployability due to service-connected 
disabilities should be granted.  He has asserted that  he can 
no longer work as a result of his service-connected 
disorders, particularly his low back DDD.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has noted that he has been receiving treatment 
from a Dr. Barrett for both his low back and neck disorders.  
This physician has indicated that there could be a 
relationship between the veteran's service-connected low back 
DDD and the DDD found in the his cervical spine.  While there 
is correspondence form this physician of record, his clinical 
records have not been associated with the claims file.  It is 
found that these records could be useful in ascertaining 
entitlement to the requested benefits.

A review of the record indicates that the veteran was last 
examined by VA in April 1998.  This examination did not take 
Dr. Barrett's clinical records into account.  Clearly, the 
evaluation of the veteran's condition could not have been a 
fully informed one without these records.  This violates the 
principles established in Green v. Derwinski, 1 Vet. App. 121 
(1991), which require that the records of prior treatment be 
taken into account at the time of an evaluation.  See also 
VAOPGCPREC 20-95.

Moreover, there is no indication that the RO considered 
38 C.F.R. §§ 4.40 and 4.45 (1998) when it last evaluated the 
veteran's low back DDD.  This is necessary, even given that 
the veteran is currently receiving the maximum compensation 
allowable under 38 C.F.R. Part 4, Code 5293 (1998).  It is 
still incumbent upon the RO to determine whether additional 
compensation is warranted for the veteran's degree of pain 
and the limitations that that pain imposes.  It has been 
determined that DC 5293 involves loss of range of motion and 
that, pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 
38 C.F.R. §§ 4.40 and 4.45 must be applied when a veteran's 
disability is rated under this code.  See VAOPGCPREC 36-97 
(December 12, 1998).

It is also noted that the last VA examination, performed in 
April 1998, contained no objective opinion as to whether the 
veteran's cervical DDD is etiologically related to his 
service-connected low back DDD.  Such an opinion would be 
helpful in determining entitlement to the benefit requested.  
This examination report also does not provide a clear picture 
of the extent and degree of severity of the left shoulder 
shrapnel fragment wound residuals (for example, whether or 
not the veteran suffers from a neurological disability caused 
by these wound residuals).  This examination did not indicate 
whether any of the following objective findings were present: 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with the sound sides, 
with tests of strength and endurance which, when compared 
with the sound side, demonstrate positive evidence of 
impairment.

Finally, this examination contained no opinion as to the 
affect that the veteran's service-connected disabilities have 
upon his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran sign and return a consent form 
authorizing the release to VA of Dr. 
Barrett's treatment records.  Once this 
form has been received, the RO should 
contact J. Patrick Barrett, M.D., 
Mississippi Spine Clinic, 971 Lakeland 
Drive, Suite 950, P.O. Box 9328, St. 
Dominic Medical Offices, Jackson, 
Mississippi 39286-9328, and request that 
he provide copies of the veteran's 
clinical records.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
qualified physicians in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected low back DDD and left shoulder 
shrapnel fragment wound residuals.  The 
orthopedic examiner should also examine 
the veteran's cervical spine.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations, and the examiners are 
asked to indicate in the examination 
reports that they have reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the low back and left shoulder.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The orthopedic examiner should indicate 
whether any of the following objective 
findings are present in the left 
shoulder: entrance and (if present) exit 
scars indicating the track of the missile 
through one or more muscle groups, 
indications on palpation of loss of deep 
fascia, muscle substance or normal firm 
resistance of muscles compared with the 
sound sides, with tests of strength and 
endurance which, when compared with the 
sound side, demonstrate positive evidence 
of impairment.

The neurologic examiner shoulder render 
an opinion as to whether the veteran 
suffers from a neurological disorder of 
the left upper extremity solely the 
result of the shrapnel fragment wound 
residuals.

After a complete review of all the 
evidence of record, the orthopedic 
examiner should render an opinion as to 
whether the veteran's cervical DDD is 
etiologically related to the service-
connected low back DDD.

Finally, the examiners should render a 
joint opinion as to the effect that the 
veteran's service-connected disabilities 
(low back DDD and left shoulder shrapnel 
fragment wound residuals) have upon his 
ability to work.

The examiners should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  The RO should review the evidence of 
record and determine whether the veteran 
is adequately compensated for his 
complaints of pain in the low back, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 
(1998).

4.  The RO should also reconsider, in 
light of the evidence obtained in 
conjunction with this remand, whether or 
not submission of the veteran's claims 
file to the appropriate authority for 
consideration of an extraschedular 
evaluation for the service-connected low 
back disorder pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) is appropriate.

5.  The RO should adjudicate whether the 
veteran is entitled to service connection 
for any neurological involvement noted in 
the left upper extremity.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


